Case 8:20-cv-01425-MSS-AAS Document 55 Filed 08/26/21 Page 1 of 9 PageID 523



             IN THE UNITED STATE DISTRICT COURT FOR THE
                     MIDDLE DISTRICT OF FLORIDA

 LIGIA COLCERIU, and those similarly
 situated,
       Plaintiff,
                                               CASE No. 20-CV-01425-MSS-AAS
      v.
 JAMIE BARBARY a/k/a JAMIE
 ENGELHARDT, ENGELHARDT &CO.
 LLC.,
      Defendants.
 _____________________/

     DEFENDANTS’ MOTION FOR LEAVE TO FILE UNDER SEAL
         AND INCORPORATED MEMORANDUM OF LAW

      Pursuant to Federal Rule of Civil Procedure 5.2(d) and Middle District of

Florida Local Rules 1.11(c) and (d), Defendant Jamie Barbary a/k/a Jamie

Engelhardt and Engelhardt & Co., LLC (“Defendants” or “Engelhardt”) respectfully

move for an order sealing Exhibits 1 through 8 cited in Plaintiff Ligia Colceriu’s

(“Plaintiff” or “Colceriu”) Response in Opposition to Defendants’ Motion for Rule

11 Sanctions (the “Opposition” or “Opp’n” (ECF No. 52)). Accordingly, Engelhardt

submits the following memorandum of law.

                               INTRODUCTION

      Engelhardt is a private one-person business that has had to defend itself in

this litigation from false and embarrassing allegations that could harm its

professional reputation because Colceriu claims that she clicked “Follow” on 62

Instagram accounts and did not subsequently win a prize. (Am. Compl. at ¶¶ 21,

57-60, 69, 106.) Despite warning Colceriu and her counsel in two separate Rule 11


                                        1
Case 8:20-cv-01425-MSS-AAS Document 55 Filed 08/26/21 Page 2 of 9 PageID 524




letters, Plaintiff knowingly filed an Amended Complaint containing materially

false and frivolous allegations. In fact, all five counts of the Amended Complaint

are based on Plaintiff’s false allegations that Engelhardt: (1) “convinced and paid

or otherwise rewarded a few influencers to pretend to organize a lottery” (Am.

Compl. at ¶ 57, 69, 106); (2) is running “illegal lotteries” (id. at ¶ 21, 60, 106); (3)

advised “influencers” to omit required information or “tell outright lies” (id. at ¶¶

21, 58); and (4) has made hundreds of thousands or millions of dollars in these

giveaways (id. at ¶¶ 26, 80-82, 102-03).

      Instead of retracting her false allegations, Plaintiff’s Opposition adds

improper allegations of criminal conduct without evidentiary foundation using

Engelhardt’s confidential financial and business information obtained through

discovery.   For instance, she claims these documents show Engelhardt and

influencers are “pretend[ing] to organize a lottery” and instructing influencers to

“omit information or tell outright lies.” (Opp’n at 3, 6.) They do not. And,

misreading a third-party vendor’s request for payment from Engelhardt, she

argues that Engelhardt is “involved in dubious payment schemes” that are “most

likely” intended to “avoid reporting the amount received as business income” and

“hide profits made from the illegal lotteries.” (Opp’n at 3, n.1 (citing Ex. 2)

(emphasis added).) From there, Plaintiff concludes that “we may safely assume

that the income obtained is substantially higher than the income reported.” (Id. at

n.1 (emphasis added).) Plaintiff further misstates Engelhardt’s financial records

to claim its net profits are “just shy of one million” and unjustifiably leaps to the

                                           2
Case 8:20-cv-01425-MSS-AAS Document 55 Filed 08/26/21 Page 3 of 9 PageID 525




conclusion that Engelhardt “forced [influencers] to lie” about charitable

contributions because Engelhardt may have underreported its 2020 charitable

contributions. (Id. at 7-8 (citing Ex. 3).)

         The Court should not allow Plaintiff to support its misinformation campaign

by unnecessarily disclosing to the public, including its competitors and clients,

Engelhardt’s confidential financial records and business information. For these

reasons and those set forth below, this Court should seal Exhibits 1 through 7 and

Engelhardt’s income information on page 7 of the Opposition until 90 days after

the case is closed and all appeals exhausted pursuant to Middle District of Florida

Local Rule 1.11(f).

                            MEMORANDUM OF LAW

    I.      Legal Standard

         Local Rule 1.11(c) provides that a party seeking to file under seal must

include in their legal memorandum supporting the seal (1) a description of the item

proposed for sealing; (2) the reason filing and sealing the item is necessary and

that partial sealing or other means are unavailable or unsatisfactory; and (3) a

proposed duration of the seal. Although the general policy is that court filings are

matters of public record, a court may seal documents in connection with a

substantive motion where the moving party shows that the balance tips in favor of

its interest in keeping the information confidential and against the public’s

common law right of access. See Barkley v. Pizza Hut of Am., Inc.,

614CV376ORL37DAB, 2015 WL 5915817, at *3 (M.D. Fla. Oct. 8, 2015) (“A party’s


                                              3
Case 8:20-cv-01425-MSS-AAS Document 55 Filed 08/26/21 Page 4 of 9 PageID 526




privacy or proprietary interest in information sometimes overcomes the interest of

the public in accessing the information.”) (quoting Romero v. Drummond Co., 480

F.3d 1234, 1246 (11th Cir. 2007)). “When balancing the public’s common-law right

to access judicial records against a party’s interest in keeping the information

confidential, courts consider, among other factors, whether allowing access would

impair court functions or harm legitimate privacy interests, the degree of and

likelihood of injury if made public, the reliability of the information, whether there

will be an opportunity to respond to the information, whether the information

concerns public officials or public concerns, and the availability of a less onerous

alternative to sealing the documents.” Id.

    II.      Description of Documents to be Filed Under Seal and Factual
             Basis for Sealing

          Engelhardt seeks to file under seal several confidential documents filed by

Plaintiff in her Opposition to Engelhardt’s Motion for Sanctions under Rule 11 of

the Federal Rules of Civil Procedure. Plaintiff obtained Exhibits 1-8 through

discovery in these proceedings. Each exhibit was designated confidential by

Engelhardt pursuant to the parties’ Confidentiality Agreement and Stipulated

Protective Order (the “Confidentiality Agreement”).1

          Exhibits 1 and 5-7 each contain communications that reveal confidential

business information, including Engelhardt’s business operations, identification



1The parties have not filed the Confidentiality Agreement in accordance with Magistrate
Judge Sansone’s “Preferences” available at
https://www.flmd.uscourts.gov/judges/amanda-arnold-sansone.

                                           4
Case 8:20-cv-01425-MSS-AAS Document 55 Filed 08/26/21 Page 5 of 9 PageID 527




and contact information of innocent third-party “influencers,” negotiations with

those “influencers,” and informal agreements.

         Exhibit 2 contains a confidential communication with an innocent third-

party business vendor, identifies an innocent third-party “influencer” and their

contact information, and includes information concerning the form of payment

acceptable to the third-party business vendor.

         Exhibit 3 contains a confidential 2020 annual income statement for

Engelhardt that provides net revenue, itemized expenses that identify at least one

innocent third party, and net profit. Plaintiff also seeks to disclose confidential

financial information from Exhibit 3 on page 7 of the Opposition.

         And Exhibit 4 contains excerpts of Engelhardt’s confidential deposition

testimony regarding its 2019 annual income statement, disclosure of payments to

specific innocent third-party influencers, disclosure of business operations

relating to income derived from national giveaways, and Engelhardt’s net profits,

revenue, and expenses.

  III.      Sealing these Confidential Records Filed by Plaintiff is
            Necessary to Avoid the Harm from Public Disclosure of its and
            Innocent Third Parties’ Sensitive Commercial Information.

         District courts in the Eleventh Circuit have allowed documents containing

confidential information relating to a defendant’s financial records, terms of

confidential agreements, and business operations, and the confidential and

competitively sensitive information of non-parties who have not consented to its

disclosure, because the privacy interests in non-disclosure of the aforementioned


                                         5
Case 8:20-cv-01425-MSS-AAS Document 55 Filed 08/26/21 Page 6 of 9 PageID 528




information overcomes the interest of the public in accessing the information. See

Local Access, LLC v. Peerless Network, Inc., 614CV399ORL40TBS, 2015 WL

5897743, at *1-*2 (M.D. Fla. Oct. 7, 2015) (sealing emails, agreements, and

deposition transcript containing information about customers, confidential

contract terms, and the valuation of plaintiff’s business because “[a] party’s

interest in the privacy of its financial records and the terms of confidential

agreements oftentimes outweighs the public’s right of access”) (citing Graphic

Packaging Int'l, Inc. v. C.W. Zumbiel Co., No. 3:10–CV–891–J–JBT, 2010 WL

6790538, at *2 (M.D. Fla. Oct. 28, 2010)); Barkley v. Pizza Hut of Am., Inc.,

614CV376ORL37DAB, 2015 WL 5915817, at *3 (M.D. Fla. Oct. 8, 2015) (sealing

information regarding defendant’s business operations and confidential and

competitively sensitive information of non-party entity because competitors could

use information to undercut defendant in the market); U.S. ex rel. Westfall v.

Axiom Worldwide, Inc., 806-CV-571-T-33TBM, 2008 WL 5341140, at *4 (M.D.

Fla. Dec. 19, 2008) (seal required to protect innocent third parties who have not

consented to disclosure of their information).

      Here, Exhibits 1 and 5-7 contain communications that reveal Engelhardt’s

business operations, identify and provide the contact information of innocent

third-party “influencers,” and include business negotiations with those

“influencers” and the terms or potential terms of their informal agreements.

Exhibit 2 contains a confidential communication with an innocent third-party

business vendor that identifies an innocent third-party “influencer,” including

                                        6
Case 8:20-cv-01425-MSS-AAS Document 55 Filed 08/26/21 Page 7 of 9 PageID 529




their contact information, who the vendor appears to represent.        Further, it

presents payment options acceptable to that vendor, which Plaintiff uses to accuse

Defendants and the non-party influencer of hiding money transfers, income, and

profits. And Exhibits 3 and 4 are Engelhardt’s financial records and deposition

testimony concerning those records and payment information for specific innocent

third-party “influencers,” disclosure of business operations relating to income

derived from national giveaways, and Engelhardt’s net profits, revenue, and

expenses. Plaintiff also seeks to disclose confidential financial information from

Exhibit 3 on page 7 of the Opposition. The public does not have any interest in

disclosure of Engelhardt’s confidential financial records and business operations

or non-party commercially sensitive information.

      Importantly, Engelhardt’s and the non-parties’ privacy interests are

particularly heightened here. In fact, Plaintiff’s Opposition to the Rule 11 motion

for sanctions uses the confidential information to make improper inferences and

allegations of fraudulent or criminal conduct.

      Applying the relevant legal standards, Engelhardt respectfully requests that

the Court finds that the harm that Engelhardt and innocent non-parties who have

not consented to the public disclosure of commercially sensitive information will

sustain through disclosure of that information outweighs any marginal public

interest in disclosure in this action alleging Plaintiff was injured because she

clicked “Follow” on 62 Instagram accounts and did not subsequently win a prize.

While sealing the above-requested documents will not impair Court function, not

                                        7
Case 8:20-cv-01425-MSS-AAS Document 55 Filed 08/26/21 Page 8 of 9 PageID 530




sealing them will harm legitimate privacy interests and may cause injury. See

Yellowpages Photos, Inc. v. YP, LLC, 8:17-CV-764-T-36JSS, 2019 WL 12529101, at

*1 (M.D. Fla. June 19, 2019) (sealing confidential and sensitive financial

information related to defendants) (citing Barkley, 2015 WL 5915817, at *3

(granting a motion to file under seal documents that contained confidential

information regarding the party’s business operations and confidential and

competitively sensitive information); Local Access, LLC, 2015 WL 5897743, at *1

(“A party’s interest in the privacy of its financial records and the terms of

confidential agreements oftentimes outweighs the public's right of access.”).

      Although Engelhardt does not believe the communications have any

relevance to its Motion for Rule 11 Sanctions, Plaintiff seeks to file these documents

in its Opposition and there is not a less onerous alternative to sealing the

documents because the redacted information may be relevant to the Court’s

assessment of Plaintiff’s Opposition.

                                  CONCLUSION

      Wherefore, for the foregoing reasons, Engelhardt respectfully asks this

Court to grant this motion to file its confidential documents under seal.

                       Local Rule 3.01(g) Certification

      I hereby certify that counsel for Defendants conferred with counsel for

Plaintiff via e-mail on Wednesday, August 25, 2021, and that Plaintiff opposes

Defendants’ requested relief with respect to Exhibit 2. Plaintiff otherwise does not

take a position on Defendants’ other requested relief herein.

                                          8
Case 8:20-cv-01425-MSS-AAS Document 55 Filed 08/26/21 Page 9 of 9 PageID 531




Dated: August 26, 2021                Respectfully Submitted,

                                      STUMPHAUZER FOSLID SLOMAN
                                      ROSS & KOLAYA, PLLC
                                      Two South Biscayne Boulevard,
                                      Suite 1600
                                      Miami, FL 33131
                                      Telephone: (305) 614-1400
                                      Facsimile: (305) 614-1425

                                      By: /s/ Ian M. Ross
                                      IAN M. ROSS
                                      Florida Bar No. 091214
                                      iross@sfslaw.com
                                      JORGE A. PEREZ SANTIAGO
                                      Florida Bar No. 91915
                                      jperezsantiago@sfslaw.com
                                      electronicservice@sfslaw.com

                                      Counsel for Jamie Barbary a/k/a Jamie
                                      Engelhardt and Engelhardt & Co. LLC
                          CERTIFICATE OF SERVICE

      I hereby certify that on this 26th day of August, 2021, that the foregoing has
been electronically filed with the Clerk of the Court using the CM/ECF system,
causing a true and correct copy to be served on counsel of record identified below
via a Notice of Electronic Filing.
                                             /s/ Ian M. Ross
                                             IAN M. ROSS

                             SERVICE LIST
                       Colceriu v. Barbary, et al.
                   Case No. 8:20-cv-01425-MSS-AAS
         United States District Court, Middle District of Florida
 Bogdan Enica
 Bogdan Enica, Esq.
 66 W. Flagler Street, Suite 900
 Miami, FL 33130
 786-588-4758
 Email: b.enica@fashion.law
 Counsel for Plaintiff


                                         9
